Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Richard W. Warner on June 10, 2022.

The application has been amended as follows: 
Claims 22-27 and 34 are cancelled, and the dependency of claim 37 is changed from claim 9 to claim 1. 

REASONS FOR ALLOWANCE
Claims 1-2, 4-8, 28-30, and 33-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For independent claim 1, the claim was amended to specify “wherein the sensing member includes a flexible coil having a plurality of wraps, each wrap having a transverse wave pattern wound around a longitudinal axis of the expandable portion and is able to vary configuration with the expandable portion, the transverse wave pattern having a plurality of adjacent transverse peaks extending transversely to the longitudinal axis around a perimeter of the expandable portion, where a transverse distance that is transverse to the longitudinal axis and between a pair of adjacent transverse peaks varies from the first configuration to the second configuration to vary the signal from the sensing member”, as shown in the applicant’s Fig. 2A and 2B and specification (see para. 0056-0059). 
For independent claim 30, the claim was amended to specify “the sensing member formed as a flexible coil wound around the longitudinal axis of the inflatable portion in a transverse wave configuration, the transverse wave configuration having a wave extending transverse to and around the longitudinal axis and having a plurality of adjacent transverse peaks extending transversely to the longitudinal axis around the perimeter of the inflatable portion, where a transverse distance that is transverse to the longitudinal axis and between a pair of adjacent peaks varies from a first configuration to a second configuration”.
The difference between the limitation in claim 30 and the limitation in claim 1 is that the limitation in claim 1 specifies wrapping the coil around the perimeter of the inflatable portion multiple times, as illustrated in the applicant’s Fig. 2A and 2B, while the limitation in claim 30 does not specifically mention the coil having a plurality of wraps around the perimeter of the inflatable portion, so the coil of claim 30 can be wrapped around the perimeter the inflatable portion one time. 
Even with the distinction between independent claim 1 and independent claim 30, the closest prior art found to teach either limitations was Kung et al. (US 20150238275 A1, published August 27, 2015 with a priority date of October 2, 2012), which talks about a surgical navigator using a guidance system to track the delivery instrument within a patient. Kung has a shape sensor 30 (flexible coil) wrapped around a longitudinal axis of the medical balloon 41 (inflatable portion), with the able to vary in configuration with the balloon, as shown in Kung’s Fig. 2A and 2B, but does not explicitly teach where the sensor is wrapped around the balloon in a transverse wave pattern as shown in the applicant’s Fig. 2A and 2B. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793  

/Oommen Jacob/Primary Examiner, Art Unit 3793